Title: New York Ratifying Convention. Remarks (John McKesson’s Version), [27 June 1788]
From: Hamilton, Alexander,McKesson, John
To: 


[Poughkeepsie, New York, June 27, 1788]
Mr. Hamilton—
It is more natural to the Mind of man to examine the Powers by which money is to be taken from him—than the necessity or reasons of those powers—
In Regard to the Safety and Liberty of the People you are to constitute it to preserve Liberty with Power to preserve it self and with sufficient Checks—
1. This Govt. has represents elected only for two years—this the peoples Govt.
2d. A Senate for 6 years—elected by the Peoples Represent. This is a Repub Branch
3d. A President elected by the People—for 4 years—how to be done—Electors equal to the No. of meet in Each State—
If not elected then to be elected by the House of Represent
Here is a Republican Magistrate—
Here is a House of Assemy & Senate—these have a Check and Negative on each other—here is all the Security
Then their Laws are to be submitted to this Chief Magistrate
If a Virtuous Minority in either House
But you have a Court formed on the best of principles and appointd during
Where will Jealo[u]sies End—Can any more be obtained in Society—
The Executive Legislative and Judicial separated—
Unless Power is lodged somewhere there can be no Govt. nor
Any Business done—
Where is the Govt. which had not the purse and the sword Except that Shaddow thing the Old Confederat

The Truth is the purse and [sword] Should not be one Branch or one Man—the Executive must have the Sword the Legislature the Purse
Time when we reason about the great Interests of a great People—we should attend only to reason—
In order to evade the force of these reasons it is said that we cannot have an Adequate Representation under this Govt—
here he will have an adequate Representation
If we had 3000 Representatives would it not be a Mob
A Sufficient Number may be 60—or 200, 300, or 400
When the Govt. acquires respectability you will easily get Men who will Serve—
Will 200 Men be corrupted in 2 years—If they do can they in two years destroy your Liberties—Can Such Number combine—
You begin with 61 Members 26 Senators and a President
All this Conversation about an Inadequate Representation is only fanciful a Phantom & Ens Rationis—
This Govt. has everything necessary
Every danger of Liberty Suggested is mere talking—
The Powers then should be what is Convenient—
The 1st. Object is Common Defence—
The Commerce &c will be committed—
What does Com Defence imply
1st. Defensive
2d Offencive
What do these require—Money for domestic Police and the civil Governmt.—
Money for Common Defence—
In Britain the difference is ¹⁴⁄₁₅th for the Com Defence & one 15th. for the other—
Then where should the Power of Taxation be lodged—In the Genl.
Govt. or in the State Govts—
Common Sense will say in the Hands of the Genl Govt—
The Genl. Govt. intrusted with that object from whence arise the great source of Expence—Should have the means to support that Expence
The Power of Taxation should be coextensive with necessities of Defence

Why transfer this Power from the Hands where most
If we find out any Resources of Revenue for the States it must only be one 15th
will the States be satisfied with this—
It has been admitted the Genl Govt. and State Govts. have a concurrent Power as to Taxation (except Imposts Many Evils would arise from limitted Powers—
1st. At the breaking out of a War you must change your funds—
2d. As they go along they should pay as much as they can—If they cannot do this they will run in Debt and leave an Immense Burthen in Posterity
The Principle I contend for is acknowledged by the Confederation vizt
That you cannot limit that power that is to provide for the Exigencies of the Community
The Amendmt. proposed admits this—
But I shall Shew it is not so useful or Beneficial as the present Constitution—
It is said an Extensive Territory must have a Despotism
The Position is misunderstood—
The principle there contemplates such narrow limits where all the People are called together to deliberate—
Not the Case with us—We are represented by Delegates or Representatives—therefore our Republics may be as large as we can bring Represent conveniently together—
The Writers allow that there may be an association of States to any Extent—And this will
I admit there must be local Govts. in this Country—It cannot be the Interest or desire to undermine the State Govts—
The National Govt would destroy itself if it destroyed the State Govts—
They could never have a President—They could have no senate
Would they destroy themselves to destroy the State Govts—to what End—If they have all the Power necessary what more can they want—what motive could they have
It is a Dream—
Next I say it would be Impracticable to destroy the State Governments—

Some of the Ancient Confederacies rested on particular Legislation—
In General the feudatory Barons prevailed agt. the Soverigns—Where the Contrary prevailed it was because the Barons were the oppressors of their followers—
If the Genl Govt should become oppressors let them be destroyed—
The People of the State will love their State better than the united States—
They will love the Govt where they have the Sole power [more] than that in which they have only a part—
The State Govts. will continue—their No. of Representatives are and will be more Numerous—the Expect[at]ions of Honor in that way looked up to Militia Officers—Judges—Justices—Sheriffs—will give power to the State Goverts.
The State Govts. will Make Laws as to Crimes—and Internal Police
I said they would make Laws for agriculture manufactures Canals—and whatever more Sensible affects Individuals—
It is conclusively true that the State Governmt. and Genl. Govt. have concurrent Jurisd[ic]tions (except as to
Will the State Govts. be insignificant because the[y] do not act for the National Govt—
If they are useful to the People they will have the Attachmt. of the People
The Notion is the most wild.
You may trust your State Govts. because you have no Power to controul.
I admit that the Genl Govt. should be so constituted as not to prevent the State Govts. to provide for themselves.
It is admitted that the Govts. have concurrent Jurisdiction—and yet takes it off by saying the Laws of the united States are Supreme—
Suppose the Genl Govt. to lay a Tax on Land; it will be Supreme—
Let the State do the like—It will also be Supreme—
It is objected the Courts of Genl Govt. to determine
Are they not to be on Oath—will they not do right—if not will be impeached
No such thing as Supreme where there is a concurrt. Juris
This Concurrt. Jurisdiction does exist—
